                  Case 3:19-cr-00054-RS Document 144 Filed 05/02/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6747
 7        FAX: (415) 436-7234
          Ross.weingarten@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 19-0054-06 RS
                                                       )
14           Plaintiff,                                )
                                                       )   STIPULATION REGARDING TRIAL DATE,
15      v.                                             )   PRETRIAL FILING DEADLINES AND
                                                       )   ORDER
16   EFREN CONTRERAS,                                  )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )
19
             The United States of America, by and through its counsel of record, the United States Attorney
20
     for the Northern District of California and Assistant United States Attorney Ross Weingarten, and
21
     defendant Efren Contreras, by and through his counsel of record, George Harris, hereby stipulate as
22
     follows:
23
             1.      This case is currently scheduled to begin trial on June 22, 2020, with a pretrial conference
24
     scheduled on June 3, 2020. Given the current situation regarding the COVID-19 virus, the parties
25
     believe it is best to continue the trial date. Accordingly, the parties propose that the trial date be moved
26
     to Monday, October 19, 2020. The pretrial conference would be held on September 30, 2020 at 10:00
27
     a.m. The defendant agrees to the rescheduling of the trial date.
28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
                Case 3:19-cr-00054-RS Document 144 Filed 05/02/20 Page 2 of 4




 1         2.      Accordingly, the parties agree to vacate the current pretrial filing deadlines and set the

 2 following deadlines in advance of trial:

 3                         EVENT                                                  DATE
 4   Deadline to Meet and Confer regarding Pretrial
     Statement                                                             September 11, 2020
 5   Produce Jenks and Giglio/Henthorn Material
     Produce any Certified Translations
 6
     Joint Pretrial Statement and Proposed Order
 7   Stipulations of Fact
     Joint Exhibit List                                                    September 18, 2020
 8   Witness List
     Motions in Limine
 9   Physical Exhibits/Demonstratives Exchanged
10   Submission of Trial Exhibits to Court
     Oppositions to Motions in Limine
11   Jury Questionnaire
     Additional Jury Voir Dire Questions (if any)                          September 25, 2020
12   Proposed Jury Instructions
     Proposed Verdict Form
13
     Optional Trial Brief
14
     Pretrial Conference                                                   September 30, 2020
15
     Jury Pool Fills Out Questionnaire                                      October 16, 2020
16
     Jury Selection                                                         October 19, 2020
17

18         The defendant has been advised of the change of trial date and has no objection to the
19 continuance.

20         In addition, the parties agree that in order to allow for the effective preparation of counsel for the
21 defendant, time should be excluded under the Speedy Trial Act between June 22, 2020 and October 19,

22 2020.

23 //

24 //

25 //

26 //

27 //

28 //

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
              Case 3:19-cr-00054-RS Document 144 Filed 05/02/20 Page 3 of 4




 1          The undersigned Assistant United States Attorneys certify that they have obtained approval from

 2 counsel for the defendant to file this stipulation and proposed order.

 3

 4          IT IS SO STIPULATED.

 5

 6 DATED: May 2, 2020                                    DAVID L. ANDERSON
                                                         United States Attorney
 7
                                                               /s/
 8
                                                         ROSS WEINGARTEN
 9                                                       SHAILIKA KOTIYA
                                                         Assistant United States Attorneys
10

11                                                            /s/
                                                         GEORGE HARRIS
12                                                       Attorney for Efren Contreras
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
              Case 3:19-cr-00054-RS Document 144 Filed 05/02/20 Page 4 of 4




 1                                                   ORDER

 2          For the reasons stated above, the Court adopts the trial date and deadlines stated above, and finds

 3 that the exclusion of time from June 22, 2020, through and including October 19, 2020, is warranted and

 4 that the ends of justice served by the continuance outweigh the best interests of the public and the

 5 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance

 6 would deny effective preparation of counsel, and would result in a miscarriage of justice. 18 U.S.C. §

 7 3161(h)(7)(B)(iv).

 8          IT IS SO ORDERED.

 9

           May 2, 2020
10 DATED: _____________                                  _____________________________________
                                                         HON. RICHARD SEEBORG
11                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 19-0054 RS
